Name: Commission Regulation (EC) No 2351/97 of 27 November 1997 suspending the preferential customs duty and re- establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Morocco
 Type: Regulation
 Subject Matter: agricultural activity;  EU finance;  tariff policy;  trade;  Africa
 Date Published: nan

 28 . 11 . 97 EN Official Journal of the European Communities L 326/ 19 COMMISSION REGULATION (EC) No 2351/97 of 27 November 1997 suspending the preferential customs duty and re-establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan, Morocco and the West Bank and the Gaza Strip ('), as last amended by Regulation (EC) No 1 300/97 (2), and in particular Article 5 (2) (b) thereof, amended by Regulation (EC) No 1 50/95 (9), are used to convert amounts expressed in third country currencies and serve as a basis for determining the agricultural conversion rates for the Member States' currencies; whereas detailed rules for applying and determining such conversion rates are laid down in Commission Regulation (EEC) No 1068/93 (10), as last amended by Regulation (EC) No 1482/96 O; Whereas, in the light of the prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88 , it may be concluded that the conditions laid down in Article 2 (3) of Regulation (EEC) No 4088/87 for the suspension of the preferential customs duty on small ­ flowered roses originating in Morocco are met; whereas the Common Customs Tariff duty should therefore be re-established; Whereas the quota for the products in question covers the period 1 November 1997 to 31 October 1998; whereas the suspension of the preferential duty and the re-establishment of the Common Customs Tariff duty should accordingly apply up to the end of that period at the latest; Whereas, in between meetings of the Management Committee, the Commission must adopt such measures, Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers; Whereas Council Regulation (EC) No 1981 /94 (3), as last amended by Commission Regulation (EC) No 1 667/97 (4), opens and provides for the administration of Community tariff quotas for fresh cut flowers and flower buds origin ­ ating in Cyprus, Egypt, Israel , Malta, Morocco and the West Bank and the Gaza Strip; HAS ADOPTED THIS REGULATION: Whereas Commission Regulation (EC) No 2350/97 (*) fixes the Community producer and import prices for carnations and roses for the application of the arrange ­ ments; Article 1 The preferential customs duty on imports of small ­ flowered roses (CN codes ex 0603 10 11 and ex 0603 10 51 ) originating in Morocco fixed by Regula ­ tion (EC) No 1981 /94 is hereby suspended and the Common Customs Tariff duty re-established. Whereas Commission Regulation (EEC) No 700/88 (6), as last amended by Regulation (EC) No 2062/97 f), lays down the detailed rules for the application of the arrange ­ ments in question ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (8), as last Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ L 382, 31 . 12. 1987, p. 22. 2) OJ L 177, 5 . 7. 1997, p. 1 . (  ') OJ L 199, 2. 8 . 1994, p. 1 . (4) OJ L 236, 27. 8 . 1997, p. 3 . 0 See page 17 of this Official Journal . (&lt; ¢) OJ L 72, 18 . 3 . 1988 , p. 16 . O OJ L 289, 22. 10 . 1997, p. 1 . (") OJ L 387, 31 . 12 . 1992, p . 1 . 0 OJ L 22, 31 . 1 . 1995, p. 1 . ( ,0) OJ L 108 , 1 . 5 . 1993, p. 106. (") OJ L 188 , 27. 7. 1996, p . 22. L 326/20 I EN Official Journal of the European Communities 28 . 11 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1997. For the Commission Franz FISCHLER Member of the Commission